Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Acknowledgements

2.	Accordingly, claims 1, 9, 13, 16 have been amended without adding new matter, claims 14-15 and 18-19 have been canceled. Therefore, claims 1-13 and 16-17 remain pending in this application.
Examiner’s Statement of reason for Allowance

3.	The following is an examiner’s statement of reasons for allowance:

The outstanding 35 U.S.C § 101 rejection has been withdrawn in light of Applicant's amendments and arguments filed 12.23.2021.

The Terminal Disclaimer filed 12.23.2021 has been reviewed and approved by the Office. Therefore, the outstanding Non-statutory Double Patenting rejection has been withdrawn.

For this reason, claims 1-13 and 16-17 are deemed to be allowable.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.
Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Garcia Ade/
Primary Examiner, Art Unit 3687
GARCIA ADE
Primary Examiner
Art Unit 3687





















/GA/Primary Examiner, Art Unit 3627